Citation Nr: 0335208	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  01-07 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post traumatic stress disorder from August 
5, 1992 to June 30, 1997.   

2.  Entitlement to a disability evaluation in excess of 70 
percent for post traumatic stress disorder from July 1, 1997 
to July 6, 2000. 

3.  Entitlement to an effective date earlier than July 1, 
1997 for the assignment of the 70 percent evaluation for post 
traumatic stress disorder. 

4.  Entitlement to an effective date earlier than July 1, 
1997 for the award of a total rating based upon individual 
unemployability due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in January 1995 and August 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The January 1995 rating decision granted service connection 
for post traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation from August 5, 1992.  The veteran timely 
appealed the assignment of the 30 percent disability 
evaluation assigned to the PTSD.  In January 1997, this issue 
was remanded by the Board to the RO for additional 
development.  In August 2000, a 70 percent evaluation was 
assigned to the PTSD from July 1, 1997.  The veteran 
expressed disagreement with the 70 percent rating.  The 
veteran also expressed disagreement with the effective date 
of the 70 percent rating and this issue was timely appealed.  

An August 2000 rating decision granted entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities effective July 1, 1997.  The veteran 
expressed disagreement with the effective date of the award 
of the total rating and he timely appealed this issue. 

A December 2002 rating decision assigned a 100 percent rating 
to the PTSD from July 7, 2000.    

In June 2003, veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.
 

REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The Board notes 
that in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues on appeal because VA has not 
notified the veteran of the VCAA or of any information or any 
medical or lay evidence that is necessary to substantiate the 
claims for entitlement to an initial disability evaluation in 
excess of 30 percent for PTSD from August 5, 1992 to June 30, 
1997, entitlement to a disability evaluation in excess of 70 
percent for PTSD from July 1, 1997 to July 6, 2000, 
entitlement to an effective date earlier than July 1, 1997 
for the assignment of the 70 percent evaluation for PTSD, and 
entitlement to an effective date earlier than July 1, 1997 
for the award of a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
Board is not authorized to provide such notice.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed. 

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to an initial 
disability evaluation in excess of 30 
percent for PTSD from August 5, 1992 to 
June 30, 1997, entitlement to a 
disability evaluation in excess of 70 
percent for PTSD from July 1, 1997 to 
July 6, 2000, entitlement to an effective 
date earlier than July 1, 1997 for the 
assignment of the 70 percent evaluation 
for PTSD, and entitlement to an effective 
date earlier than July 1, 1997 for the 
award of a total rating based upon 
individual unemployability due to 
service-connected disabilities.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




